Citation Nr: 1135483	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for lumbosacral spine disability.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as lumbosacral spine disability).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for a respiratory disability to include sinusitis and/or bronchitis.

8.  Entitlement to service connection for right shoulder bursitis.

9.  Entitlement to a gastrointestinal disability to include gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to October 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  These matters were before the Board in March 2009, when they were remanded in order to afford the Veteran a Travel Board hearing.  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Furthermore, the Veteran was afforded an additional 30 days for submission of evidence.  In June 2011, additional evidence was received without a waiver of RO initial consideration.  Also during the hearing, the Veteran submitted a VA Form 21-22 designating The American Legion as his representative.

The question of whether new and material evidence has been received to reopen the claims of hearing loss and lumbosacral spine disability must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claims accordingly.

The matters of service connection for respiratory, gastrointestinal and right shoulder disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A March 1995 RO rating decision denied the Veteran's claims of service connection for hearing loss and lumbosacral spine disability essentially based on the findings that the Veteran did not have a current hearing loss disability (per VA standards); and lumbosacral spine disability was not shown to have incurred in service and continued.  

2.  Evidence received since the March 1995 RO rating decision includes a November 2004 VA examination which documents bilateral hearing loss per VA standards; and a June 2011 private opinion from T.F.S., M.D. relating the Veteran's current lumbosacral degenerative disc disease to his military service.  Such evidence relates to unestablished facts necessary to substantiate the claims of service connection for hearing loss and lumbosacral spine disability; and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's current bilateral hearing loss disability results from military noise exposure.

4.  The Veteran's currently diagnosed lumbar disc disease is attributable to active military service.

5.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.

6.  At the June 2011 Travel Board hearing, the Veteran requested to withdraw his appeal in the matter of service connection for vertigo.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for hearing loss and lumbosacral spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).

3.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Because the Veteran has withdrawn his appeal in the matter of service connection for vertigo, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Veteran's expressed intent to withdraw the appeal seeking service connection for vertigo and because this decision grants service connection for hearing loss, low back disability and tinnitus, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist omission is harmless.

Vertigo:

At the June 2011 Travel Board hearing, the Veteran stated (as the transcript reflects) that he was withdrawing his appeal in the matter of service connection for vertigo.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of service connection for vertigo.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  In the regulations implementing the Veterans Claims Assistance Act of 2000 (VCAA of 2000), competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R § 3.159(a)(1)).  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R § 3.159(a)(2)).

New and Material Evidence:

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 1995 RO rating decision denied the Veteran's claims of service connection for hearing loss and lumbosacral spine disability based essentially on findings that the Veteran did not have a current hearing loss disability (per VA standards); and lumbosacral spine disability was not shown to have incurred in service and continued.  He was notified of the decision and his right to appeal; he did not do so.  Consequently, the March 1995 rating decision became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 1995 rating decision included: 

The Veteran's service treatment records (STRs) which show no bilateral hearing loss per VA standards; a March 1973 STR which shows treatment for lumbosacral sprain; a May 1974 STR which notes treatment for low back pain; a May 1984 low back X-ray that reveals no trauma but did report some sclerosis over the facet joints of L5-S1 of unknown clinical significance;

An April 1986 retirement physical which noted bilateral mild high frequency hearing loss and revealed puretone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
10
10
10
20
25

August 1994 private treatment records from the Veteran's chiropractor;

A February 1995 VA audiological evaluation that revealed puretone thresholds, in decibels, as :




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
10
15
15
25
35

Speech recognition 96 percent bilaterally; 

A March 1995 VA general medical examination, which notes current low back disability; and statements from the Veteran.

Evidence received since the March 1995 rating decision includes a November 2004 VA examination which documents bilateral hearing loss per VA standards (90 percent speech discrimination bilaterally); and a June 2011 private opinion from T.F.S., M.D. relating the Veteran's current lumbosacral degenerative disc disease to his military service.  In addition, the Veteran testified at the June 2011 Travel Board hearing that he has problems hearing, as well as low back pain since service. 

As the Veteran's claims of service connection for hearing loss and lumbosacral spine disability were previously denied based essentially on a finding that such disabilities were not shown (and or were unrelated to service), for additional evidence received to be new and material, it must relate to this unestablished fact, i.e., it must tend to show that he has hearing loss and lumbosacral spine disability and that they are related to his service.  The November 2004 VA examination as well as the June 2011 report from Dr. T.F.S. coupled with the Veteran's testimony suggests that the Veteran's current hearing loss and lumbosacral spine disability are related to his military service.  It relates to the unestablished facts needed to substantiate the Veteran's claims of service connection for hearing loss and lumbosacral spine disability, and raises a reasonable possibility of substantiating the claims.  Hence, the additional evidence is both new and material, and the claims of service connection for hearing loss and lumbosacral spine disability may be reopened.

Hearing loss on the merits:

As indicated above, the Veteran's November 2004 VA examination found bilateral hearing loss per VA standards (90 percent speech discrimination bilaterally).  See 38 C.F.R. § 3.385.  The Veteran's military duties involved significant noise exposure to helicopter engines.  His April 1986 retirement physical noted bilateral mild high frequency hearing loss, although the Veteran did not meet the technical standards for hearing loss disability per VA standards.  

On VA examination in February 1995, the audiologist commented that the Veteran's mild left ear hearing loss at 4000 Hertz was "consistent with history of noise exposure in military."  Again, however, the the Veteran did not meet the technical standards for hearing loss disability per VA standards.

In June 2011, a private audiologist provided opinion that the Veteran's bilateral hearing loss disability is more likely than not related to military noise exposure.

Given the credible lay and medical evidence presented, the Board finds that the Veteran's current bilateral hearing loss disability results from military noise exposure.  The claim, therefore, is granted.

Lumbar spine disability on the merits:

As noted above, the Veteran's STRs show treatment for lumbosacral strain in March 1973, and low back pain in May 1974 and May 1984.  Significantly, a May 1984 X-ray examination of the lumbosacral spine was interpreted as follows:

Three views of the lumbar spine show the vertebral bodies to be of normal height.  The disc spaces appear well maintained.  There is some sclerosis noted projected over the facet joints of L5-S1 on the AP examination.  No clear spondylolysis defect is appreciated.  The increased sclerosis could represent facet joint disease.  Oblique views of the lumbar spine with emphasis on L5 may be helpful to assess for facet joint disease or possibly a mild spondylolysis defect.

(emphasis added).

In this case, the Veteran credibly reports rigorous military duties involving helicopter rescue missions with the U.S. Coast Guard.  An October 2004 magnetic resonance imaging scan (MRI) demonstrated, in part, "fairly marked facet joint osteoarthritis at L5/S1" which correlates to the X-ray findings of possible facet joint disease at L5-S1 during service.  In June 2011, the Veteran's private examiner of more than 20 years opined that the Veteran's currently diagnosed lumbar disc disease results from military duties.

Additional evidence includes an October 2004 VA spine examination report which found that it would be speculative to provide opinion absent documented treatment records that established continuity of symptomatology since service.  However, the law does not require documentary corroboration of back complaints.  Rather, the law requires credible evidence of persistent or recurrent symptoms of disability which may be established by lay testimony alone, if deemed credible.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In this case, the Board finds the Veteran to be a credible historian regarding his military duties as well as recurrent episodes of low back pain.  The June 2011 opinion provided by the private examiner and current MRI findings are consistent, in part, with the X-ray abnormalities demonstrated on the May 1984 X-ray examination showing possible facet joint disease at L5-S1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed lumbar disc disease is attributable to active military service.  The claim, therefore, is granted.

Tinnitus:

The Veteran's STRs do not show any complaints of tinnitus.  His military occupation specialty was in aviation.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  

On February 1995 VA audiological evaluation, the Veteran reported constant bilateral tinnitus that started in the early 1970's.  On November 2004 audiological evaluation, the Veteran reported constant bilateral tinnitus that started 10 to 15 years prior.

In statements, as well as testimony, the Veteran reiterated his contentions that his tinnitus was related to noise trauma in service.  

The denial of the Veteran's claim of service connection for tinnitus is based essentially on the fact that because tinnitus was not noted in service, and was first noted many years after service it was unrelated to the Veteran's service.  

Notably, it is not in dispute that during his service the Veteran had substantial exposure to aviation noise trauma.  In statements as well as testimony he related that he has experienced tinnitus throughout since service.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the Court has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet.  App. 370, 374 (2002).  The record presents no good reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus in service, but did not report it at the time, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim; service connection for tinnitus is warranted.


ORDER

The appeal to reopen the claims of service connection for hearing loss and lumbosacral disability is granted.

Service connection for bilateral hearing loss is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for tinnitus is granted.

The appeal seeking service connection for vertigo is dismissed without prejudice.


REMAND

At the Travel Board hearing, the Veteran submitted a Social Security Administration (SSA) determination notice.  Upon review of such document, it is noted that there are records referencing the Veteran's right upper extremity.  Inasmuch as SSA records are constructively of record, and may contain information pertinent to the matters on appeal, if available, they must be obtained.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370-72 (1992).

Regarding the claims of service connection for respiratory, GI, and bursitis disabilities, the Court has issued a decision in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that addresses the requirements of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an examination or medical opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

The Veteran's STRs include several records which show that he was seen for respiratory, GI and bursitis complaints.  On retirement physical examination, right shoulder bursitis was specifically noted.

The instant claim of service connection was received in August 2004.  In statements as well as testimony the Veteran contends, that he has suffered gastrointestinal, respiratory and bursitis distress since service.  The Veteran's lay statements of continuity of these disorders are capable of establishing continuity.

The above-outlined circumstances of this matter satisfy the "low threshold" standard under McLendon; an examination to secure a medical nexus opinion is necessary (credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service).  Therefore, a VA examination to secure a medical opinion in these matters is necessary.

Finally, as the Veteran has not identified any pertinent VA treatment records that remain outstanding, development for VA treatment records is not indicated.

Accordingly, the case is REMANDED for the following:

1. The RO should secure from SSA complete copies of the medical records that were considered in connection with the Veteran's award of disability benefits by SSA.

2. The RO should also ask the Veteran to identify all providers of treatment he has received for his right shoulder disability since 1991 (to specifically include all treatment records from Dr. Thomas F. Sapp), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder). 

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any (and all) of his gastrointestinal, respiratory, and right shoulder bursitis disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  

Based on examination of the Veteran and review of his claims file, the examiner should list each gastrointestinal, respiratory, and bursitis diagnosis(es) found, and as to each offer an opinion as to whether it is at least as likely as not (50 % or better probability) that such either had its onset during active service OR is related to the Veteran's service, and in particular his gastrointestinal, respiratory, and bursitis complaints noted therein.  The examiner must explain the rationale for all opinions offered.

In providing these opinions, the examiner is instructed that the Veteran is capable of report symptoms and treatment for gastrointestinal, respiratory, and bursitis-type disabilities.  If continuity of symptomatology since service is reported, the examiner is request to comment as to whether there is any medical reason to accept or reject the Veteran's assertions as to what has occurred in the past.

4. The RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


